ORDER
STANLEY G. FELDMAN, Vice Chief Justice.
A group of residents on land adjacent to an asbestos-producing mill brought an action to recover for injuries allegedly sustained as the result of exposure to asbestos fibers.
The court of appeals held, inter alia, that no damages could be recovered for the negligent infliction of emotional distress absent actual physical injury, even though the emotional distress had manifested itself in chronic physical symptomology. See Burns v. Jaquays Mining Corp., 156 Ariz. 375, 752 P.2d 28 (Ct.App.1988).
Plaintiffs petitioned for review on three separate grounds and defendants filed a cross-petition on other grounds. We granted plaintiffs’ petition but limited review to the holding that damages for chronic, recurrent physical sequelae of negligently inflicted emotional distress “are not the type of bodily harm which would sustain a cause of action for emotional distress.” Burns, 156 Ariz. at 379, 752 P.2d at 32.
Counsel have now advised the court that the parties have reached a settlement of all issues. The parties having stipulated,
IT IS ORDERED dismissing the petition for review with prejudice, each party to bear its own costs.
Dismissed with Prejudice.